DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

3.	Applicant’s arguments, see page 5, line 15 to page 8, line 28, filed 8 January 2021, with respect to the rejections of claims 1, 2 and 5-13 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the Hachisuka et al. (US 5,882,382) reference. In particular, the Examiner notes that the Hachisuka et al. reference is replacing the Chung et al. reference from the prior Office action.
	With regard to Applicants arguments regarding the DMF solubility, the Examiner notes that the primary Yanaga et al. reference expressly discloses  the membrane being made from the same polyimide as instantly claimed and the membrane having a solubility in DMF of 10 to 97% (based on an insolubility of 3-90%, see col. 7, lines 44-59). Thus the prior is seen as teaching the claimed limitation. Furthermore, Applicants have not provided any arguments against the DMF solubility taught by Yanaga et al. This is especially pertinent since the only feature of the claimed invention that Yanaga et al. fails to disclose is 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	With regard to Applicants arguments regarding the amount of extraneous and crosslinking substances in the membrane, the Examiner again notes that Yanaga et al. teaches the membrane being virtually free of extraneous and crosslinking substances (i.e. does not mention their inclusion). The Examiner further notes that the instantly claimed range includes 0%, which the virtually free teaching of Yanaga et al. is seen as teaching. Additionally, for the sake of argument, even if some unavoidable extraneous substances (such as impurities) were present, one of ordinary skill in the art would have recognized that they should be minimized to the most practical extent and not allowed to be more than a couple of weight percent to avoid affecting the properties of the membrane. The Examiner also notes that Applicants have not pointed to any portion of Yanaga et al. that allegedly teaches away from this position (i.e. the amount of extraneous and crosslinking substances being more than 5 wt%).

Claim Rejections - 35 USC § 103

4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

5.	Claims 1, 2 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yanaga et al. (US 4,952,319) in view of Hachisuka et al. (US 5,882,382).


Yanaga et al. teaches the dense layer thickness being easily varied depending on several parameters including polyimide concentration, solvent selection, evaporization conditions, heat treatment conditions and coagulation agent selection and conditions at col. 8, lines 7-15, but does not expressly teach the thickness of the dense separating layer being 1.5 µm or less.
Hachisuka et al. discloses an integrally asymmetric hollow fiber membrane formed from a variety of aromatic polyimides (see Chemical Formula 1 and col. 6, lines 17-46) and having a dense layer thickness of 5-1000 nm (0.005-1 µm) at the abstract, col. 3, lines 7-16 and col. 6, lines 17-46. The Examiner especially notes that the Hachisuka et al. reference teaches a dense layer thickness lying entirely within the instantly claimed range of 1.5 µm or less.
It would have been obvious to incorporate the dense layer thickness of Hachisuka et al. into the integrally asymmetric membrane of Yanaga et al. to provide a dense layer thickness that provides good gas permeating speed, as suggested by Hachisuka et al. at col. 1, lines 40-43.
The prior art ranges for content of extraneous and crosslinking substances and DMF solubility taught by Yanaga et al. are seen as overlapping the claimed ranges. Therefore a prima facie of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.
The Examiner again notes that Yanaga et al. teaches several parameters having an effect on the thickness of the dense layer, including polyimide concentration, solvent selection, evaporization 
Furthermore, while Applicants have disclosed one way of arriving at the claimed dense layer thickness, they have not demonstrated that such is the only way to arrive at the claimed thickness. In other words, Applicants have not demonstrated that it is not possible to arrive at the claimed dense layer thickness through optimizing the parameters noted by Yanaga et al. at col. 8, lines 7-15. This is particularly true in view of the fact that integrally asymmetric aromatic polyimide hollow fiber membranes with dense layers having the instantly claimed thickness are known in the art, e.g. as taught by Hachisuka et al.
Additionally, with regard to Applicants’ arguments directed to the best mode disclosed by Yanaga et al., the Examiner again notes that patents are relevant as prior art for all that they contain and the alternative and non-preferred embodiments constitute prior art. See MPEP 2123.
Finally, while Hachisuka et al. is directed to aromatic polyimides containing fluorine atoms, there is nothing in the reference that would dissuade one ordinarily skilled in the art be applying its teaching of a dense layer thickness to other aromatic polyimide asymmetric hollow fiber membranes. The Examiner especially notes that Hachisuka et al. is relied upon solely for its teaching of a dense layer thickness of 0.005-1 µm. Alternatively, the Examiner further notes that 6FDA-based polyimide membranes are very common in the art and extending a teaching based on 6FDA-based polyimides to membranes formed from other aromatic polyimides would not be outside the scope of one of ordinary skill. This is overwhelming true in this case where the primary reference itself expressly discloses the parameters that can be optimized to yield a desired dense layer thickness. In fact the primary Yanaga et al. reference even mentions that this task can be “easily” undertaken for the instantly claimed polyimides (see Yanaga et al. at col. 8, lines 7-14). 


The prior art ranges for the L1, L2 and L3 content for R are seen as overlapping the claimed ranges. Therefore a prima facie of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

6.	Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yanaga et al. (US 4,952,319) in view of Hachisuka et al. (US 5,882,382), and further in view of Ungerank et al. (US 2012/0123079 A1).
Yanaga et al. teaches the membrane being used for pervaporation and not to separate gas mixtures at e.g. the abstract.
Ungerank et al. teaches using membranes made from the same polyimides for gas separation, including oxygen/nitrogen and methane/carbon dioxide, wherein the polyimide polymer includes polyimide (P84 Type70) having the composition at claim 13 at the abstract, paragraphs [0038]-[0039] and [0118] and Table 2 at paragraph [0067],
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the membrane of Yanaga et al. for gas separations since Ungerank et al. teaches membranes made from the same polyimides to be useful for such a purpose. This is especially true since in pervaporation the membrane is permeated by species in the vapor (gas) phase.

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157.  The examiner can normally be reached on Mon-Fri 7:00AM - 3:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
April 2, 2021